Case 1:19-cv-21394-CMA Document 44 Entered on FLSD Docket 06/18/2019 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CV-21394-ALTONAGA

  EVA DE SHIPPING, LLC,

                   Plaintiff,

  vs.

  U.S. CUSTOMS AND BORDER PROTECTION,
  AND KEVIN K. MCALEENAN,
  COMMISSIONER OF U.S. CUSTOMS AND
  BORDER PROTECTION,

              Defendants.
  _________________________________________/

        UNITED STATES’ REPLY TO PLAINTIFF’S RESPONSE TO UNITED STATES’
             MOTION TO DISMISS PLAINTIFF’S COMPLAINT [ECF NO. 43]

          The United States of America (hereinafter “United States” or “Government”), on behalf of

  named Defendants U.S. Customs and Border Protection and its Commissioner (the

  “Defendants”), 1 hereby files this reply to Plaintiff Eva De Shipping LLC’s Response to United

  States’ Motion To Dismiss Eva De Shipping LLC’s Complaint for Lack of Subject Matter

  Jurisdiction and Request for Hearing (“Response”) [ECF No. 43]. In its Response, Plaintiff Eva

  De Shipping LLC (“Plaintiff”) acknowledges that there is a remedy at law that addresses its claim

  to the M/V Doris T (the “Subject Vessel”), but contends that such remedy is constitutionally

  inadequate because it received insufficient notice. However, Plaintiff has failed to show how the

  notice it received, and then acted upon, was constitutionally deficient. Accordingly, the Court

  should grant the United States’ Motion To Dismiss Eva De Shipping LLC’s Complaint for Lack


  1
    Plaintiff has identified Kevin K. McAleenan as the Commissioner of U.S. Customs and Border Protection (“CBP”)
  in this action. Currently, John P. Sanders performs the functions and duties of CBP’s Commissioner, and Kevin K.
  McAleenan serves at Acting Secretary for the Department of Homeland Security. The undersigned counsel represent
  the named Defendants in this action, which include CBP and its Commissioner.
Case 1:19-cv-21394-CMA Document 44 Entered on FLSD Docket 06/18/2019 Page 2 of 6



  of Subject Matter Jurisdiction (“Motion To Dismiss”) [ECF No. 42], and dismiss the Complaint

  [ECF No.1]. In further support of this reply, the United States submits the following legal and

  factual bases:

          1.       In its Response, Plaintiff concedes that nonjudicial civil forfeiture proceedings have

  been instituted against the Subject Vessel, and that it has requested that a judicial civil forfeiture

  action be filed. Compare Pl.’s Resp. 2-3, ECF No. 43 (indicating that it has filed a claim and cost

  bond) with U.S.’s Mot. To Dismiss 5-6, ECF No. 42. In doing so, Plaintiff appears to have

  abandoned Count I of its Complaint, requesting equitable relief under Rule 41(g) of the Federal

  Rules of Criminal Procedure as a criminal rule is inapplicable to civil proceedings. See U.S.’s

  Mot. To Dismiss 5-6 (citing and quoting United States v. Castro, 883 F.2d 1018, 1019 (11th Cir.

  1989), and United States v. Berry, 580 F. App’x 770, 771 (11th Cir. 2014)); Complaint 6-7, ECF

  No.1.

          2.       Instead, Plaintiff advances its procedural due process claim under Count II of the

  Complaint, and avers that it received constitutionally “inadequate notice of the basis of the

  violation that underlies the [Subject Vessel’s] seizure.” See Pl.’s Resp. 1; Complaint 7-8. Plaintiff

  argues that the U.S. Customs and Border Protection (“CBP”) did not comply with its own notice

  regulations, leading to a constitutional violation that demands the Court’s exercise of equitable

  jurisdiction. See Pl.’s Resp. Such contention is both factually and legally meritless.

          3.       There is no dispute that CBP’s notice letter described the Subject Vessel, its value,

  and indicated that the “property is seized and subject to forfeiture under the provisions of Title

  19[,] United States Code, Section 1703 (vessels outfitted for smuggling).” Compare Pl.’s Resp.

  with U.S.’s Mot. To Dismiss 7-8. This description complied with CBP’s notice regulations as it

  described the act forming the basis of the alleged violation. Accord 19 C.F.R. § 161.31(b)(2) (“The



                                                     2
Case 1:19-cv-21394-CMA Document 44 Entered on FLSD Docket 06/18/2019 Page 3 of 6



  notice shall contain . . . [a] description of the specific acts or omissions forming the basis of the

  alleged violations.”).

           4.       None of the cases cited by Plaintiff support its charge that such notice was

  constitutionally defective. On the contrary, the Fifth Circuit in Government of Canal Zone v.

  Brooks, 427 F. 2d 346 (5th Cir. 1970), a case that Plaintiff references repeatedly to bolster its

  procedural due process claim, held that there was no due process violation when the Army failed

  to comply with its regulations in giving notice to defendant “since the deviation in no way deprived

  him of the procedural safeguard of notice or prejudiced his rights in any adjudicative proceeding.”

  Compare Brooks, 427 F.2d at 348 with Pl.’s Resp. 4, 5, 7. 2 See also United States v. Bacon, 546

  F. App’x 496, 500-01 (5th Cir. 2013) (constitutional due process satisfied even when agency failed

  to adhere to notice regulations for forfeiture under Title 19, United States Code).

           5.       Here, Plaintiff has not shown, and cannot show, that it was deprived of the

  procedural safeguard of notice or prejudiced in any adjudicative proceeding. See Brooks, 427 F.2d

  at 348. Plaintiff not only received notice, but then also acted upon it by filing a claim and

  delivering a cost bond to request the adjudicative proceeding to which is it entitled: a judicial civil

  forfeiture action. Such judicial action is initiated by filing a civil forfeiture complaint, which will

  “state sufficiently detailed facts to support a reasonable belief that the government will be able to

  meet its burden of proof at trial.” See Supp. R. G(2)(f). Unlike in this collateral action, where

  Plaintiff admits the Court lacks jurisdiction to “review the merits of forfeiture decisions,” the

  district court in a civil forfeiture action is empowered to review and decide on the facts underlying




  2
    Plaintiff similarly misleads in citing Campos v. INS, 32 F. Supp. 2d 1337 (S.D. Fla. 1998), in which the district court
  had already determined that it had subject matter jurisdiction and assumed the complaint’s allegations of prejudicial
  effect to be true in considering a motion to dismiss based on Rule 12(b)(6) of the Federal Rules of Civil Procedure.
  Compare Campos, 32 F. Supp. 2d at 1348 with Pl.’s Resp. 7. Here, the Court has not yet determined that it has
  jurisdiction, and Plaintiff is not entitled to the Court’s deference in determining a Rule 12(b)(1) motion.

                                                             3
Case 1:19-cv-21394-CMA Document 44 Entered on FLSD Docket 06/18/2019 Page 4 of 6



  the forfeiture. Cf. Pl.’s Resp. 7 (citing Eleventh Circuit’s holding in Mesa Valderrama v. United

  States, 417 F.3d. 1189, 1195 (11th Cir. 2005)).

           6.       Recognizing that it cannot show prejudice based on notice, Plaintiff broadens its

  due process claim to suggest that forfeitures under Title 19, United States Code are per se

  constitutionally defective because they are not governed by the deadlines set forth in the Civil

  Asset Forfeiture Reform Act of 2002 (“CAFRA”). 3 See Pl.’s Resp. 3 & n.2, (characterizing

  CAFRA’s provisions as “procedural and due process protections” and emphasizing the lack of

  filing deadlines for Customs carve-out cases), 4, 9. However, due process does not require a

  judicial forfeiture action be instituted a month after filing a claim in administrative proceedings or

  two-and-a-half months after the seizure of property, as implied by Plaintiff. Compare Pl.’s Resp.

  3-4, 9 with e.g., United States v. $8,8450 in U.S. Currency, 461 U.S. 555, 565 (1983) (no due

  process violation where civil forfeiture action commenced after 18 months) and United States v.

  $57,443.00 in U.S. Currency, 42 F. Supp. 2d 1293, 1299 (S.D. Fla. 1999) (23 months). Even in

  Robinson v. United States, 734 F.2d 735 (11th Cir. 1984), the sole case Plaintiff cites on prejudicial

  delay, the return of property was granted nearly a year after seizure, and four months after the

  United States failed to plead. See 734 F.2d at 737, 739.

           7.       Finally, the Court should deny Plaintiff’s request for hearing. There are no facts in

  dispute, and the legal issues have now been fully briefed. Unless the Court has questions, it is

  unnecessary to hold “oral argument in order to explore the jurisdictional issues,” as requested by

  Plaintiff.




  3
   There is, however, a statute of limitations, which requires filing suit or action within five years after the alleged
  offense or two years after the discovery of the property subject to forfeiture. See 19 U.S.C. § 1621.

                                                            4
Case 1:19-cv-21394-CMA Document 44 Entered on FLSD Docket 06/18/2019 Page 5 of 6



         WHEREFORE, based upon the foregoing and the United States’ Motion To Dismiss [ECF

  No. 42], the Court should dismiss the Complaint [ECF No. 1], pursuant to Rule 12(b)(1), (h) of

  the Federal Rules of Civil Procedure.

                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY

                                             By:    s/ Richard O.I. Brown
                                                    RICHARD O.I. BROWN
                                                    Assistant United States Attorney
                                                    500 Broward Boulevard, 7th Floor
                                                    Fort Lauderdale, Florida 33394
                                                    Tel: (954) 660-5779
                                                    Fax: (954) 356-7180
                                                    Admin. Bar No. A5500257

                                                    s/ Nalina Sombuntham          .
                                                    Nalina Sombuntham
                                                    Assistant United States Attorney
                                                    Fla. Bar No. 96139
                                                    99 N.E. 4th Street, 7th Floor
                                                    Miami, Florida 33132-2111
                                                    Telephone: (305) 961-9224
                                                    Facsimile: (305) 530-6166
                                                    nalina.sombuntham@usdoj.gov




                                                5
Case 1:19-cv-21394-CMA Document 44 Entered on FLSD Docket 06/18/2019 Page 6 of 6



                                      Certificate of Service

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

  electronic mail via CM/ECF on June 18, 2019, on all counsel or parties of record on the Service

  List below.

                                                     s/ Richard O.I. Brown
                                                     Richard O.I. Brown
                                                     Assistant United States Attorney
  Service List
  Peter Alan Quinter                                 Nalina Sombuntham
  GrayRobinson, P.A.                                 United States Attorney’s Office
  1221 Brickell Avenue Suite 1600                    Southern District Of Florida
  Miami, FL 33131                                    99 N.E. 4th Street
  305-416-6960                                       Miami, FL 33132
  Fax: 305-416-6887                                  305-961-9224
  peter.quinter@gray-robinson.com                    nalina.sombuntham@usdoj.gov

  Robert John Becerra                                Richard O.I. Brown
  Becerra Law, P.A.                                  United States Attorney's Office
  1001 Brickell Bay Drive Suite 1200                 500 E. Broward Boulevard Suite 700
  Miami, FL 33131                                    Fort Lauderdale, FL 33394
  305-375-0112                                        (954) 356-7255
  rbecerra@rjbecerralaw.com                          Fax: (954) 356-7336
  Counsel for Plaintiff Eva De Shipping LLC          richard.brown@usdoj.gov
                                                     Counsel for United States, on behalf of
                                                     Defendants U.S. Customs and Border
                                                     Protection and its Commissioner




                                                6
